[Cite as State v. Riffle, 2021-Ohio-2339.]




              IN THE COURT OF APPEALS OF OHIO
                              SEVENTH APPELLATE DISTRICT
                                   BELMONT COUNTY

                                             STATE OF OHIO,

                                             Plaintiff-Appellee,

                                                     v.

                                    JEFFREY SCOTT RIFFLE,

                                         Defendant-Appellant.


                         OPINION AND JUDGMENT ENTRY
                                             Case No. 19 BE 0035


                                    Criminal Appeal from the
                         Court of Common Pleas of Belmont County, Ohio
                                     Case No. 18 CR 254

                                          BEFORE:
                  Gene Donofrio, Cheryl L. Waite, David A. D’Apolito, Judges.


                                                JUDGMENT:
                                                  Affirmed
[Cite as State v. Riffle, 2021-Ohio-2339.]




Atty. J. Flanagan, Courthouse Annex 1, 147-A West Main Street, St. Clairsville, Ohio
43950, for Plaintiff-Appellee and

Atty. Wesley Johnston, P.O. Box 6041, Youngstown, Ohio, Defendant-Appellant.

                                                Dated:
                                             June 25, 2021

Donofrio, J.

        {¶1}     Defendant-appellant, Jeffrey Riffle, appeals from a Belmont County
Common Pleas Court judgment sentencing him on his convictions for gross sexual
imposition and attempted tampering with evidence.
        {¶2}     On November 8, 2018, a grand jury indicted appellant on one count of rape,
a first-degree felony in violation of R.C. 2907.02(A)(2). Appellant entered a not guilty
plea. Appellant was later charged by bill of information with attempted tampering with
evidence, a fourth-degree felony in violation R.C. 2923.02(A)(1) and R.C. 2921.12(A)(1).
        {¶3}     After plea negotiations with plaintiff-appellee, the State of Ohio, appellant
entered a guilty plea to an amended charge of one count of gross sexual imposition, a
fourth degree felony, and the attempted tampering with evidence charge.
        {¶4}     The trial court subsequently sentenced appellant to maximum 18-month
prison terms to be served consecutively for a total sentence of 36 months. Appellant filed
a timely notice of appeal on July 22, 2019.
        {¶5}     Appellant raises a single assignment of error that states:

                 RIFFLE’S SENTENCING IS EXCESSIVE, CONTRARY TO LAW
        AND VIOLATES DUE PROCESS BECAUSE THE TRIAL COURT
        IMPOSED MULTIPLE MAXIMUM CONSECUTIVE TERMS, WHICH ARE
        NOT SUPPORTED BY THE RECORD, AND DID SO WITHOUT MAKING
        THE REQUISITE STATUTORY FILINGS.

        {¶6}       Appellant argues that although the trial court stated the statutory
requirements, the record does not clearly and convincingly support a finding necessary
to support maximum and consecutive sentences.
                                                                                       –3–


       {¶7}   When reviewing a felony sentence, an appellate court must uphold the
sentence unless the evidence clearly and convincingly does not support the trial court's
findings under the applicable sentencing statutes or the sentence is otherwise contrary to
law. State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231 ¶ 1. This
court recently discussed the Ohio Supreme Court’s most recent comments on felony
sentencing review and Marcum:

              The Ohio Supreme Court recently addressed review of felony
       sentences in State v. Jones, -- Ohio St.3d --, 2020-Ohio-6729, -- N.E.3d --.
       The Jones Court clarified the standard of review for felony sentences that
       was previously announced in Marcum. Marcum held “that R.C.
       2953.08(G)(2)(a) compels appellate courts to modify or vacate sentences if
       they find by clear and convincing evidence that the record does not support
       any relevant findings under ‘division (B) or (D) of section 2929.13, division
       (B)(2)(e) or (C)(4) of section 2929.14, or division (I) of section 2929.20 of
       the Revised Code.’ ” Marcum, supra, ¶ 22. The Jones Court did not overrule
       Marcum but clarified dicta to reflect that “[n]othing in R.C. 2953.08(G)(2)
       permits an appellate court to independently weigh the evidence in the
       record and substitute its judgment for that of the trial court concerning the
       sentence that best reflects compliance with R.C. 2929.11 and 2929.12.”
       Jones, supra, at ¶ 42.

State v. McGarry, 7th Dist. Belmont No. 19 BE 0049, 2021-Ohio-1281, ¶ 18.
       {¶8}   In sentencing a felony offender, the trial court must consider the
seriousness and recidivism factors set out in R.C. 2929.12(B)(C)(D)(E). In sentencing an
offender to a maximum sentence, however, the court is not required to make any specific
findings before imposing a maximum sentence. State v. Riley, 7th Dist. Mahoning No. 13
MA 180, 2015-Ohio-94, ¶ 34.
       {¶9}   Before imposing sentence, the trial court explained that it considered that
the victim suffered serious physical and psychological harm and that appellant’s
relationship with the victim facilitated the offense. (Sentencing Tr. 5). These factors both
demonstrate that appellant’s conduct was more serious than that normally constituting


Case No. 19 BE 0035
                                                                                       –4–


the offense. R.C. 2929.12(B)(2)(6). The court also found that appellant had previous
misdemeanor convictions for domestic violence, violation of a protection order, domestic
battery, and theft and did not respond favorably to his prior sanctions. (Sentencing Tr.
5). It further found that appellant showed no genuine remorse. (Sentencing Tr. 5-6).
Appellant’s history of criminal convictions, failure to respond favorably to sanctions, and
lack of remorse all indicate that he is likely to commit future crimes.                R.C.
2929.12(D)(2)(3)(5).   The trial court also stated that it tried to find some mitigating
statutory factors but could not. (Sentencing Tr. 6). It did note, however, that appellant
did not have any prior felony convictions and that he entered a guilty plea in this case.
(Sentencing Tr. 6).
      {¶10} The trial court demonstrated that it considered all of the statutory
sentencing factors before determining appellant’s maximum sentence. There is no clear
and convincing evidence that the record does not support the trial court’s findings.
      {¶11} R.C. 2929.14(C)(4) requires a trial court to make specific findings when
imposing consecutive sentences:

             (4) If multiple prison terms are imposed on an offender for convictions
      of multiple offenses, the court may require the offender to serve the prison
      terms consecutively if the court finds that the consecutive service is
      necessary to protect the public from future crime or to punish the offender
      and that consecutive sentences are not disproportionate to the seriousness
      of the offender's conduct and to the danger the offender poses to the public,
      and if the court also finds any of the following:

             (a) The offender committed one or more of the multiple offenses
      while the offender was awaiting trial or sentencing, was under a sanction
      imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised
      Code, or was under post-release control for a prior offense.

             (b) At least two of the multiple offenses were committed as part of
      one or more courses of conduct, and the harm caused by two or more of
      the multiple offenses so committed was so great or unusual that no single



Case No. 19 BE 0035
                                                                                         –5–


       prison term for any of the offenses committed as part of any of the courses
       of conduct adequately reflects the seriousness of the offender's conduct.

               (c) The offender's history of criminal conduct demonstrates that
       consecutive sentences are necessary to protect the public from future crime
       by the offender.

       {¶12} It has been held that although the trial court is not required to recite the
statute verbatim or utter “magic” or “talismanic” words, there must be an indication that
the court found (1) that consecutive sentences are necessary to protect the public from
future crime or to punish the offender, (2) that consecutive sentences are not
disproportionate to the seriousness of the offender's conduct and to the danger posed to
the public, and (3) one of the findings described in R.C. 2929.14(C)(4)(a), (b), or (c). State
v. Bellard, 7th Dist. Mahoning No. 12-MA-97, 2013-Ohio-2956, ¶ 17. The court need not
give its reasons for making those findings however. State v. Power, 7th Dist. Columbiana
No. 12 CO 14, 2013-Ohio-4254, ¶ 38. A trial court must make the consecutive sentence
findings at the sentencing hearing and must additionally incorporate the findings into the
sentencing entry. State v. Williams, 7th Dist. Mahoning No. 13-MA-125, 2015-Ohio-4100,
¶ 33-34, citing State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶
37.
       {¶13} The trial court made each of the required statutory findings on the record.
It found that consecutive prison terms were necessary to protect the public from future
crime and to punish appellant. (Sentencing Tr. 6-7). It found that consecutive prison
terms were not disproportionate to appellant’s conduct and to the danger that he posed
to the public. (Sentencing Tr. 7). And it found that appellant’s offenses were committed
as a course of conduct and that the potential harm was so great and unusual that a single
prison term would not adequately reflect the seriousness of what appellant did.
(Sentencing Tr. 7). Thus, the trial court made each of the findings required for imposing
consecutive sentences.      Additionally, the trial court included each of the statutory
consecutive sentencing findings in the sentencing judgment entry.
       {¶14}    In conclusion, the findings of the court parallel the statutory requirements
for both maximum and consecutive sentences. Appellant’s sentence is not contrary to



Case No. 19 BE 0035
                                                                                         –6–


law and clear and convincing evidence does not exist to demonstrate that the record does
not support the trial court’s findings.
       {¶15}    For the reasons stated above, the trial court’s judgement is hereby
affirmed.


Waite, J., concurs.

 D’Apolito, J., concurs.


       For the reasons stated in the Opinion rendered herein, the assignment of error is
overruled and it is the final judgment and order of this Court that the judgment of the Court
of Common Pleas of Belmont County, Ohio, is affirmed. Costs to be waived.
       A certified copy of this opinion and judgment entry shall constitute the mandate in
this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a
certified copy be sent by the clerk to the trial court to carry this judgment into execution.




                                   NOTICE TO COUNSEL

       This document constitutes a final judgment entry.




Case No. 19 BE 0035